UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-2569



In Re: LINDA SUE RAYNOR, a/k/a Lyn Raynor,

                                                                Debtor.
_________________________


JOHN P. SOLOMOND,
                                                Plaintiff - Appellant,

          versus


LINDA SUE RAYNOR, a/k/a Lyn Raynor,
                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-1062-A, BK-94-13428, AP-94-1507)


Submitted:   November 19, 1998              Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


John P. Solomond, Appellant Pro Se.        David Edgar Jones, Fairfax,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John P. Solomond appeals from the district court’s order (1)

affirming the bankruptcy court’s determination that the debt owed

to Solomond by Linda Sue Raynor is dischargeable in bankruptcy, and

(2) remanding to the bankruptcy court on the issue of attorney’s

fees. With respect to the affirmance of the bankruptcy court’s

order discharging the debt, our review of the record discloses no

reversible error. Accordingly, we affirm. Because the district

court remanded the attorney’s fee award to the bankruptcy court for

clarification of the standard and basis upon which fees were

awarded, the appeal as to this issue is interlocutory and we ac-

cordingly dismiss.* See 28 U.S.C. §§ 1291, 1292 (1994); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




     *
       The order discharging the debt is a final appealable order
despite the pending attorney’s fee issue. See Bernstein v. Menard,
728 F.2d 252, 253 (4th Cir. 1984).


                                 2